BRITT, Judge.
The assignment of error that defendant stresses is that the trial judge failed to charge the jury as to misdemeanor larceny, a lesser included offense of felonious larceny. The assignment has no merit.
*374It is well established that a “prayer for judgment continued” is not a final judgment, therefore, it is not appealable. See State v. Griffin, 246 N.C. 680, 100 S.E. 2d 49 (1957) ; State v. Pledger, 257 N.C. 634, 127 S.E. 2d 337 (1962). Since prayer for judgment was continued on the felonious larceny charge, a final judgment was not entered on that charge and any error committed with respect thereto is not reviewable at this time.
As to the other assignments of error, we have reviewed the records and briefs and find that they too are without merit.
No error.
Judges Hedrick and Baley concur.